Citation Nr: 0032643	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.  

2.  Entitlement to an increased evaluation for hallux valgus 
of the right great toe, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1967 
to August 1969, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.



REMAND

A preliminary review of the record discloses that 
clarification of the veteran's desire for a hearing before 
the BVA was necessary prior to an appellate decision.  In a 
response from the veteran dated in November 2000 to the Board 
letter the veteran indicated that he wanted a hearing before 
a Member of the Board at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the RO, 
consistent with the request of the 
appellant made in November 2000.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





